I dissent from so much only of the judgment and of the opinion of Mr. Justice Waste as holds the estate of Mrs. Gaston liable for compound interest. Inasmuch as the trial court found that she was guilty of negligence merely and not of any willful misconduct, I think that her estate should be charged only with simple interest. (Civ. Code, sec. 2262, and sec. 1917 prior to its repeal in 1919 [Laws 1919, p. lxxxiii].) I concur with the remainder of the opinion and the conclusions thereof. *Page 129